         Case 1:18-cr-00466-PGG Document 51
                                         50 Filed 12/07/20
                                                  12/04/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    December 4, 2020
                                                  Memo Endorsed: The violation of supervised
BY ECF
                                                  release conference currently scheduled for December
The Honorable Paul G. Gardephe
United States District Judge                      14, 2020 is adjourned to February 15, 2021 at 10:00
Southern District of New York                     a.m.
500 Pearl Street
New York, New York 10007

      Re:   United States v. Jose Santana, 18 Cr. 466

Dear Judge Gardephe:                                          Dated: December 7, 2020

       The Government writes to respectfully request an adjournment of the parties’ December
14, 2020 violation of supervised release conference in the above-captioned matter. After
conferring with defense counsel, the Government has learned that the defendant’s state charges,
which are the basis of a number of the defendant’s violations, still remain unresolved due to the
COVID-19 pandemic. The Government further understands from defense counsel that the
outcome of the defendant’s state court proceedings will materially impact the resolution of the
outstanding violations in this matter. In light of the foregoing, the Government requests that the
Court adjourn the upcoming conference until February 2021. The Government has conferred with
defense counsel, who consents to this request.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney



                                         by: _____________________________
                                             Sarah Mortazavi
                                             Assistant United States Attorney
                                             (212) 637-2520


cc:         Bob Baum, Esq. (by Email)
